We allowed the defendants’ petitions for further appellate review. The defendants claimed that in considering whether extraneous prejudicial information reached the jury, the trial judge and the Appeals Court incorrectly interpreted Commonwealth v. Fidler, 377 Mass. 192 (1979). The defendants also claimed error in the denial of their motions for a new trial.
We have reviewed the entire record. We are in substantial agreement with the reasoning of the Appeals Court. See Commonwealth v. *808Ciminera, 11 Mass. App. Ct. 101 (1981). We find no reversible error, and we affirm.
Thomas P. McCusker, Jr., for Anthony Ciminera (John F. Sheehan, for David Jarjura, with him).
John P. Courtney for George Navikauskis.
Charles J. Hely, Assistant District Attorney, for the Commonwealth.

Denial of motions for a new trial affirmed.


Judgments of the Superior Court affirmed.